Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 27, 2020

                                      No. 04-19-00878-CR

                                 Thomas Robert GILCHRIST,
                                         Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 38th Judicial District Court, Uvalde County, Texas
                             Trial Court No. 2017-04-13013-CR
                         Honorable H. Paul Canales, Judge Presiding


                                         ORDER
       On January 27, 2020, we ordered appellant to file a response showing why his appeal
should not be dismissed for want of jurisdiction by February 26, 2020. On February 25, 2020,
appellant filed a motion requesting an extension of time to file his response. After consideration,
we GRANT appellant’s request for an extension and ORDER appellant to file his response by
March 30, 2020.



                                                     _________________________________
                                                     Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of February, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court